Citation Nr: 0702815	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  96-21 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for right ankle 
instability with post-traumatic arthritis, rated as 20 
percent disabling from December 22, 1990.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1983 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In that decision, the RO, among other 
things, awarded service connection for right ankle 
instability with post-traumatic arthritis, and assigned a 10 
percent disability rating.  In September 1997, the RO awarded 
a 20 percent rating, effective from the award of service 
connection.  The Board denied the claim for a higher initial 
evaluation in a May 1999 decision.

Subsequently, the veteran filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 1999, the veteran's representative and VA General 
Counsel filed a joint motion to vacate the Board's May 1999 
decision.  Later that month, the Court granted the joint 
motion, vacated the Board's decision, and remanded the case 
to the Board for further action.  

The Board again denied the claim in July 2000.  The veteran 
again appealed to the Court, and the veteran's representative 
and VA General Counsel filed a joint motion in November 2000 
to vacate the Board's July 2000 decision.  Later that month, 
the Court granted the joint motion, vacated the Board's 
decision, and again remanded the case to the Board for 
further action.  In August 2001, the Board remanded the case 
for additional development.

In June 2002, the Board once again denied the claim for a 
higher initial evaluation for right ankle instability with 
post-traumatic arthritis.  A motion for reconsideration was 
denied by the Board in January 2003.  The veteran appealed 
the Board's June 2002 decision to the Court.  The veteran's 
representative and VA General Counsel filed another joint 
motion to vacate the Board's decision in April 2003.  In May 
2003, the Court granted the joint motion, vacated the Board's 
decision, and remanded the case to the Board for further 
action.

In October 2003 and February 2006, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board for appellate review.


REMAND

The Board regrettably finds that further development is 
warranted in order to properly adjudicate the veteran's 
claim.  As a result, the case will be remanded to the RO yet 
again.

Pursuant to the Court's May 2003 order, the Board has twice 
remanded the case.  Among other things, the Board has 
requested that the original July 1994 x-ray films and/or the 
July 1994 x-ray report of the veteran's right ankle be 
reviewed by a radiologist.  The essence of the remands have 
been to obtain an opinion regarding the presence or absence 
of malunion or nonunion of the tibia or fibula as shown by 
the July 1994 x-rays.  This aspect of the veteran's right 
ankle disability has been his and his representative's main 
contention regarding a higher initial rating for the 
veteran's service-connected disability.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5262) (2006).  

The July 1994 x-rays were taken at the VA Medical Center 
(VAMC) in Martinsburg, West Virginia.  The Board's October 
2003 remand requested the RO to obtain the original films.  
The record indicates that the veteran signed out all of the 
x-ray films from the Martinsburg VAMC in June 1999.  In 
November 2004, the veteran's representative submitted x-ray 
films, including films from July 1994.  Unfortunately, after 
review by a VA examiner, it was determined that those July 
1994 x-ray films were of the veteran's left ankle.  That 
examiner did not review or comment on the July 1994 report of 
x-ray regarding the veteran's right ankle.

Because the report had not yet been reviewed, the Board again 
remanded the case in February 2006.  The Board also asked the 
RO to contact the veteran and his attorney and ask for x-ray 
films from 2002 from Thailand and the 1994 film of the right 
ankle, both of which were apparently in the attorney's 
possession.  Additionally, the Board requested the RO to 
schedule the veteran for an examination to determine the 
current disability picture regarding his right ankle.  
Besides examination by an orthopedist, it was requested that 
a radiologist review and comment on the July 1994 x-ray 
report (should the film still not be available), the October 
2002 x-ray film and/or report from Thailand, and the x-ray 
films to be taken in conjunction with the examination.

A VA examination of the veteran's right ankle was performed 
in March 2006.  A detailed report by the orthopedist was 
prepared.  In the report, the orthopedist mentioned a 
radiologist's note regarding current x-rays.  However, there 
does not appear to be any radiology notes or a current x-ray 
report of record.  Significantly, the recently prepared 
examination report does not contain discussion of an earlier 
x-ray film or report.  It is unclear whether the radiologist 
commented on such in a separate report, but it does seem that 
the sought-after 1994 and 2002 films were never submitted by 
the veteran's attorney.  (A March 29, 2006, copy of an 
electronic message from the Pittsburgh, Pennsylvania RO 
indicates that the veteran was contacted and agreed to make 
the arrangements for his attorney to ship the films, but the 
file does not suggest that anything was thereafter received 
from the attorney except for a demand for a copy of the March 
2006 examination report.  This does not mean that the films 
were not sent to the VAMC in Indianapolis and considered by 
the radiologist; it merely means that the claims file does 
not reflect such activity.)

Given that radiology notes from the March 2006 VA examination 
have not been associated with the record, and because it is 
not apparent that the RO was able to review that evidence 
prior to the issuance of its latest supplemental statement of 
the case (SSOC) in October 2006, due process considerations 
warrant a remand.  The radiologist's notes and any related x-
ray report need to be obtained and associated with the claims 
file.  Such evidence is deemed to be in constructive 
possession of VA.  See 38 C.F.R. § 3.159(c)(2) (2006); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  This relevant evidence 
needs to be reviewed by the RO prior to re-adjudicating the 
claim.  The Board notes that because this is an appeal of an 
initial evaluation, consideration of the entire time period 
since the award of service connection, as well as the 
appropriateness of "staged ratings," is necessary.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board points out that the content of the radiologist's 
notes is unknown.  Importantly, the notes may not include 
remarks regarding the July 1994 x-rays.  As mentioned above, 
review and comment regarding those x-rays is vital in 
adjudicating this claim.  The substantive reason for the 
April 2003 joint motion for remand, and the May 2003 Court 
order that followed, was to obtain a medical opinion as to 
whether those x-rays suggested the presence of malunion or 
nonunion as contemplated in Diagnostic Code 5262.  
Consequently, should the radiology evidence not include 
comment on the July 1994 x-rays and October 2002 films/report 
from Thailand, a radiologist must be asked to review that 
evidence and prepare an opinion concerning malunion and 
nonunion as set forth in the action paragraphs below.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain any x-ray 
reports and radiologist notes prepared in 
connection with the VA examination of 
March 2006.  These should be associated 
with the claims file.  The RO should also 
investigate whether any films were 
submitted to the Indianapolis VAMC for 
review by the radiologist from about 
October 2002 (Thailand) or from July 
1994.  If no film of the right ankle was 
received, the veteran's attorney should 
again be asked to submit such films for 
review.

2.  If the radiologist did not review and 
comment on the x-ray report or films of 
July 1994, or any films that were the 
basis for the October 2002 report from 
Thailand, as required by the Board's 
February 2006 remand, the claims file 
should again be submitted to a 
radiologist for interpretation of said x-
ray reports/films.  (This should not be 
done until the veteran's attorney has had 
a chance to submit the films, if he has 
not already done so.)  The radiologist 
should issue an opinion as to whether the 
July 1994 x-ray report/film indicates 
malunion or nonunion of the tibia or 
fibula of the right leg.  Whether such is 
shown or not shown by the x-ray report, 
it is imperative that the radiologist use 
the terms "malunion" and "nonunion" in 
his or her opinion.  The radiologist 
should also account for the October 2002 
report from Thailand showing that the 
veteran had malunion of the distal fibula 
and nonunion of the lateral malleolus.  
Consideration should be given to whether 
the veteran ever had malunion or nonunion 
that later healed as suggested by the 
March 2006 orthopedist's report.  If it 
is determined that malunion nor nonunion 
was never shown, the radiologist should 
reconcile such a conclusion with the 
October 2002 conclusion made by the 
doctor in Thailand.  A complete rationale 
for all opinions should be provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
The RO should consider the 
appropriateness of "staged" ratings.  
See Fenderson, 12 Vet. App. at 126.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with an SSOC and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

